U.S. Department of Justice
Office on Violence Against Women

FY 2014 Solicitation Companion
Guide
OVW Grant Programs and
Pertinent Post-Award Information

1

This Guide offers applicants pertinent post-award information for all OVW Programs. This Guide
is not a substitute for any of OVW's program-specific solicitations or any of the applicable
statutes, regulations, or policies that govern OVW's programs. Applicants are responsible for
reading each solicitation in its entirety and for following the instructions set forth in each
solicitation.

Contents
OVW Grant Programs and Pertinent Information

p. 4

Post-Award Requirements for all Federal Grant Recipients

p. 6

Violence Against Women Act Non-Discrimination Provision

p. 6

Civil Rights Compliance

p. 6

Funding to Faith-Based Organizations

p. 7

Confidentiality and Privacy Protections

p. 8

Research and Protection of Human Subjects

p. 9

Anti-Lobbying Act

p. 9

Reporting Requirements

p. 10

National Environmental Policy Act

p. 11

DOJ Information Technology Standards

p. 12

Non-Supplanting of State and Local Funds

p. 12

Criminal Penalty for False Statements

p. 12

Reporting Fraud, Waste, Error, and Abuse

P. 12

Compliance with the OVW Financial Grants Management Guide

p. 13

Suspension or Termination of Funding

p. 13

Non-Profit Organization Requirements

p. 13

Disclosures Related to Executive Compensation

p. 13

Government Performance and Results Act (GPRA)

p. 14

2

Rights in Intellectual Property

p. 14

Federal Funding Accountability and Transparency Act of 2006 (FFATA)

p. 14

Awards in Excess of $5,000,000 – Federal Taxes Certification Requirement

p. 15

Active SAM Registration

p. 15

3

OVW Grant Programs and Pertinent Information
The Office on Violence Against Women (OVW) expects to award funding under 19 programs
(including the new Justice for Families Program, a consolidation of the Supervised Visitation
and Courts Programs, and the Technical Assistance Program). Four of these programs are
“formula style” programs. This means that the enacting legislation also specifies how the funds
are to be distributed. The remaining 15 programs are “discretionary” in that OVW has the
responsibility to create the program parameters, and identify qualified applicants. It is
anticipated that solicitations for Fiscal Year (FY) 2014 will be released on a rolling basis starting
in December 2013.
Please refer to the current solicitations posted on OVW's website, www.ovw.usdoj.gov, for the
most up-to-date information on deadlines, project periods and budget caps.

OVW Grant Program

Enhanced Training and Services to End
Violence Against and Abuse of Women
Later in Life

Campus Grant Program

Culturally Specific Services Program

Education, Training and Enhanced
Services to End Violence Against and
Abuse of Women with Disabilities Grant
Program

Project Period

*Projected Budget Caps

3 years

$400,000

3 years

$300,000 for individual projects
$500,000 for consortia projects

2 years

$300,000

3 years for new;
2 years for
continuation

New/State Focused: $550,000
New/Local Focused: $425,000
Continuation/State Focused: $400,000
Continuation/Local Focused: $350,000

Grants to Encourage Arrest Policies and
Enforcement of Protection Orders Program

3 years

$300,000 - $900,000 depending on the
population of the service area

Legal Assistance for Victims Grant
Program

3 years

$500,000

Rural Grant Program

3 years

None

Sexual Assault Services Formula Grant
Program

2 years

N/A

Sexual Assault Services Program: Grants
to Culturally Specific Programs

3 years

$325,000

4

Tribal Sexual Assault Services Program
Solicitation

3 years

$325,000

State and Territorial Sexual Assault and
Domestic Violence Coalitions Program

1 year

N/A

STOP Violence Against Women Formula
Grant Program

2 years

N/A

Transitional Housing Grant Program

3 years

$300,000

Grants to Tribal Domestic Violence and
Sexual Assault Coalitions Program

1 year

N/A

Grants to Indian Tribal Governments
1
Program

3 years

$450,000 for new projects
$900,000 for continuation projects

Justice For Families Program

$200,000 for Continuation Only projects:
Eligible Supervised Visitation and Courts
grantees that apply to continue work under
the purpose area(s) they are currently funded
to address.
2 years

$400,000 for Continuation and Expansion
projects: Eligible Supervised Visitation and
Courts grantees that apply to continue work
under the purpose area(a) they are currently
funded to address, and to expand their
projects to address one or two additional
purpose areas.

Underserved Populations Program

TBD

TBD

Consolidated Youth Program

3 years

$1,000,000 for comprehensive projects
$350,000 for Engaging Men projects

1, 2 or 3 years
5 years

$225,000 / $450,000 / $700,000
N/A

Technical Assistance Program
Targeted TA Projects
Comprehensive TA Projects

* Budget caps for each program are subject to FY 2014 congressional appropriations and availability of funds.

1

Solicitation released as part of the Coordinated Tribal Assistance Solicitation.

5

Post-Award Requirements for all Federal Grant Recipients
If you receive a grant from OVW, your agency will be responsible for complying with the
following requirements:
Violence Against Women Act Non-Discrimination Provision
The Violence Against Women Reauthorization Act of 2013 (VAWA 2013) added a new civil
rights provision that applies to all FY 2014 Office on Violence Against Women (OVW) grants.
This provision prohibits OVW grantees from excluding, denying benefits to, or discriminating
against any person on the basis of actual or perceived race, color, religion, national origin, sex,
gender identity, sexual orientation, or disability in any program or activity funded in whole or in
part by OVW. More guidance on this provision will be forth coming and made available on the
OVW website.
Civil Rights Compliance
As a condition for receiving funding from OVW, recipients must comply with applicable federal
civil rights laws, including Title VI of the Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973, Title IX of the Education Amendments of 1972, the Age
Discrimination Act of 1975, and the Department of Justice (DOJ) regulation for the Equal
Treatment of Faith-Based Organizations. Depending on the funding source, a recipient must
also comply with the nondiscrimination provisions within the applicable program statutes, which
may include the Omnibus Crime Control and Safe Streets Act of 1968 (“the Omnibus Crime
Control and Safe Streets Act”). Collectively, these federal laws prohibit a recipient of OVW
funding from discriminating either in employment (subject to the exemption for certain faithbased organizations discussed below) or in the delivery of services or benefits on the basis of
race, color, national origin, sex, religion, or disability. In addition, recipients of OVW funding may
not discriminate on the basis of age in the delivery of services or benefits.
Compliance with Title VI of the Civil Rights Act of 1964, which prohibits recipients from
discriminating on the basis of national origin in the delivery of services or benefits, entails taking
reasonable steps to ensure that persons with limited English proficiency (LEP) have meaningful
access to funded programs or activities. An LEP person is one whose first language is not
English and who has a limited ability to read, write, speak, or understand English. To assist
recipients in meeting their obligation to serve LEP persons, the DOJ has published a guidance
document, which is available at http://www.lep.gov. OVW encourages applicants and recipients
to include within their program budgets the costs for providing interpretation and translation
services to eligible LEP service populations.
For technical assistance on complying with the civil rights laws linked to the receipt of federal
financial assistance from OVW, please contact the:
Office of Justice Programs
Office for Civil Rights
810 7th Street NW
Washington, DC 20531
202-307-0690
Fax: 202-616-9865
TTY: 202-307-2027

6

Funding to Faith-Based Organizations
In 2002, President George W. Bush issued Executive Order 13279 and, in 2004, DOJ issued
the regulation, Equal Treatment for Faith-Based Organizations, 28 CFR Part 38. In general, the
Executive Order and regulation require funded organizations to treat faith-based organizations
(FBOs) the same as any other applicant or recipient of DOJ funding, neither favoring nor
discriminating against FBOs in making and administering grant awards, and require that FBOs
be allowed to retain their independence, autonomy, expression, and religious character when
competing for DOJ financial assistance used to support social service programs and
participating in the social service programs supported with DOJ financial assistance.
The Executive Order and regulation also prohibit recipient FBOs from using Justice Department
funding to engage in inherently religious activities, such as proselytizing, scripture study, or
worship. Funded FBOs may, of course, engage in inherently religious activities; however, these
activities must be separate in time or location from the Federally-assisted program. Moreover,
funded FBOs must not compel program beneficiaries to participate in inherently religious
activities. Funded faith-based organizations must also not discriminate on the basis of religion in
the delivery of services or benefits.
Some program statutes, including the Omnibus Crime Control and Safe Streets Act, contain
express nondiscrimination provisions that prohibit all recipients of funding under these statutes
from discriminating on the basis of religion in employment. Despite these nondiscrimination
provisions, DOJ has concluded that the Religious Freedom Restoration Act (RFRA) is
reasonably construed, on a case-by-case basis, to require that its funding agencies permit
FBOs applying for funding under the applicable program statutes both to receive DOJ funds and
to continue considering religion when hiring staff, even if the statute that authorizes the funding
program generally forbids considering of religion in employment decisions by grantees.
If the statute that authorizes a DOJ funding program generally forbids consideration of religion in
employment decisions by grantees, an FBO may receive DOJ funds and continue to consider
religion when hiring staff if it meets the following criteria:
1. The FBO demonstrates that its program for which it seeks Federal funding is an exercise of
religion;
2. The FBO demonstrates that requiring it to either forgo its religious preference in hiring or
forgo the federal funding would substantially burden its exercise of religion; and
3. The funding entity is unable to demonstrate that applying the nondiscrimination provision to
this FBO would both further a compelling government interest and be the least restrictive
means of furthering this interest.
DOJ awarding agencies will grant exemptions to the prohibition against hiring discrimination on
the basis of religion in the program statutes on a case-by-case basis to FBOs that certify to the
following, unless there is good reason to question its truthfulness:
1. The FBO will offer all federally-funded services to all qualified beneficiaries without regard
for the religious or non-religious beliefs of those individuals; and
2. Any activities of the FBO that contain inherently religious content will be kept separate in
time or location from any services supported by direct federal funding, and if provided under
such conditions, will be offered only on a voluntary basis; and

7

3. The FBO is a religious organization that sincerely believes that providing the services in
question is an expression of its religious beliefs; that employing individuals of particular
religious belief is important to its religious exercise; and that having to abandon its religious
hiring practice to receive federal funding would substantially burden its religious exercise.
FBOs that are seeking federal financial assistance under the Omnibus Crime Control and
Safe Streets Act, the Victims of Crime Act, and the Juvenile Justice and Delinquency
Prevention Act as well as an exemption to their prohibition against religious discrimination in
hiring, must complete and retain an original, signed document for their records (see
sample Certificate of Exemption for Hiring Practices on the Basis of Religion at
http://www.ojp.usdoj.gov/funding/forms/fbo_sample.pdf), certifying to the three provisions
set forth above, and then, must work with DOJ to attach it to the grant file, after receipt
of an award. For more information, please consult the Office for Civil Rights at
http://www.ojp.usdoj.gov/about/offices/ocr.htm.
Confidentiality and Privacy Protections
OVW grantees and their subgrantees are prohibited from disclosing personally identifying
information collected in connection with services requested, utilized, or denied through the
grantee and their subgrantee’s programs, to any third party or third-party database without
informed, written, reasonably time-limited consent of the person, unless compelled by statutory
or court mandate. Where there is a mandate to release information, grantees and subgrantees
must make reasonable attempts to provide notice to victims affected by the disclosure of
information. They must also take necessary steps to protect the privacy and safety of the
persons affected by the release of the information. Regarding unemancipated minors or
persons with disabilities lacking capacity to consent, a parent or guardian may consent to the
disclosure; however, an abuser of a minor, person with disabilities, or the minor’s other parent is
prohibited from giving consent to the disclosure. If a minor or a person with a legally appointed
guardian is permitted by law to receive services without the parent’s or guardian’s consent, the
minor or person with a guardian may release information without additional consent. Due to a
requirement in VAWA 2013, grantees and subgrantees must document their compliance with
the confidentiality and privacy provisions required under this section. In FY 2014, OVW
applicants must acknowledge that they have received notice of this requirement to document
compliance. The acknowledgement form is available on the OVW website at
http://www.ovw.usdoj.gov/docs/conf-acknowledgement.pdf.
In addition, grantees and subgrantees may share aggregate information regarding their services
and demographics of victims for certain purposes if this information does not identify specific
individuals or reveal personally identifying information. They may share such aggregate
information with appropriate agencies to comply with federal, state, tribal, or territorial reporting,
evaluation, and data collection requirements. For protection order purposes, they may also
share court and law enforcement-generated information contained in secure, governmental
registries. Moreover, they may share law enforcement-and prosecution-generated information
necessary for law enforcement and prosecution purposes.
DOJ regulations (28 CFR Part 22) also require recipients of OVW funding to submit a Privacy
Certificate as a condition of approval of any grant application or contract proposal that contains
a research or statistical component under which "information identifiable to a private person" will
be collected, analyzed, used, or disclosed. These regulations define a research or statistical
project as “any program, project, or component thereof … whose purpose is to develop,

8

measure, evaluate, or otherwise advance the state of knowledge in a particular area.” 28 CFR
Part 22.2(c).
See this guide’s related section dealing with “Research and Protection of Human Subjects.” As
stated in that section, with limited exceptions, research is an out-of-scope activity that cannot be
supported with OVW funding. As appropriate, OVW will provide the applicant/grantee with
additional guidance regarding the Privacy Certificate.
Research and Protection of Human Subjects
Although research is typically an out-of-scope activity that cannot be supported with OVW
funding, it is still important for applicants for OVW funding to be aware of DOJ guidance on
research involving protection of human subjects so that they do not propose activities that
encompass such research. The Department of Justice’s Office of Justice Programs (OJP) has
developed a “decision tree” at http://www.ojp.usdoj.gov/funding/pdfs/decision_tree.pdf to assist
applicants/grantees in determining whether an activity they plan to undertake with federal funds
constitutes research involving human subjects. If research involving human subjects is
involved, DOJ regulations as described below are applicable. OVW strongly encourages
applicants to use this decision-tree to ensure that proposed activities can be supported with
OVW funding. See also related “Confidentiality and Privacy Protections” section on page 8 of
this guide.
DOJ regulations (28 CFR Part 46) protect the human subjects of Federally-funded research. In
brief, 28 CFR Part 46 requires that most research involving human subjects that is conducted or
supported by a federal department or agency be reviewed and approved by an Institutional
Review Board (IRB), in accordance with the regulations, before federal funds are expended for
that research. As a rule, persons who participate in federally-funded research must provide
their "informed consent" and must be permitted to terminate their participation at any time. For
additional information on this topic, please see
http://www.nij.gov/funding/humansubjects/pages/welcome.aspx.
Please note that “research” does not include program assessments conducted only for internal
improvement purposes. If an OVW program solicitation asks for a more comprehensive
program evaluation or other type of activity that constitutes research implicating human subject
research and confidentiality/privacy protections, the solicitation will so state.
Anti-Lobbying Act
In 2002, the Anti-Lobbying Act (18 U.S.C. § 1913) was amended to expand significantly the
restriction on use of appropriated funding for lobbying. This expansion also makes the antilobbying restrictions enforceable via large civil penalties, with civil fines between $10,000 and
$100,000 per each individual occurrence of lobbying activity. The Violence Against Women Act
of 2005 explicitly provides that the prohibition in 18 U.S.C. § 1913 applies to funds appropriated
for VAWA grant programs. These restrictions are in addition to the anti-lobbying and lobbying
disclosure restrictions imposed by 31 U.S.C. § 1352.
The Office of Management and Budget (OMB) is in the process of creating updated uniform
guidance for grants and cooperative agreements which will include guidance on lobbying.
However, in the interest of full disclosure, no federally appropriated funding made available
under an OVW grant program may be used, either directly or indirectly, to support the

9

enactment, repeal, modification or adoption of any law, regulation, or policy, at any level of
government, except with explicit statutory authorization and express approval by OVW.
Violations of the prohibition in 18 U.S.C. § 1913 are subject to a minimum $10,000 fine for each
occurrence. This prohibition applies to all activity, even if currently allowed within the
parameters of the existing OMB circulars.
Reporting Requirements
Federal grants are governed by the provisions of the OMB circulars applicable to financial
assistance and the OVW Financial Grants Management Guide, which includes information on
allowable costs, methods of payment, audit requirements, accounting systems, and financial
records. This guide governs how all successful applicants administer funds.
OMB A-133 Audits
Audits of state and local units of government, institutions of higher education, and other
nonprofit institutions must comply with the organizational audit requirements of OMB Circular A133, which states that recipients that expend $500,000 or more of federal funds during their
fiscal year are required to submit a single organization-wide financial and compliance audit
report to the Federal Audit Clearinghouse within nine months after the close of each fiscal
year during the term of the award.
OVW Reporting Requirements
Grantees must comply with the following OVW reporting requirements:


Federal Financial Report (SF-425)
OVW grantees are required to file a Federal Financial Report (FFR) quarterly via the
FFR module in the web-based Grants Management System (GMS). OVW grantees are
required to designate and approve at least one Financial Point of Contact (FPOC) in
GMS before they can file the FFR. An FPOC must be registered and approved by the
Grant Point of Contact through GMS at https://grants.ojp.usdoj.gov.
The FFR is used to track actual expenditures and unliquidated obligations and is due no
later than 30 days after the calendar quarter ends. The final FFR is due 90 days after the
grant end date. Grantees are encouraged to submit the FFR as soon as the quarter
ends to avoid delays in processing and access to grant funds.
The schedule for submitting Federal Financial Reports is as follows:

Reporting quarter:
January 1–March 31
April 1–June 30
July 1–September 30
October 1–December 31

Due no later than:
April 30
July 30
October 30
January 30

10

Failure by a recipient to submit the SF‐425 on time will result in an automatic freeze on
funds, may affect future awards, will cause a Grant Adjustment Notice (GAN) to withhold
funds, and may lead to the suspension and/or termination of the award. If an SF-425 is
delinquent, GMS will automatically send an e-mail message notifying the recipient that
funds have been frozen. Once the recipient submits the overdue financial report, GMS
will automatically generate a GAN to release funds. Please note that the release of
funds can take several days to process through the grant and financial systems.


Progress Reports
Under the Government Performance and Results Act (GRPA) and Violence Against
Women Act (VAWA) of 2000, grantees are required to collect and maintain data that
measure the effectiveness of their grant-funded activities.
Each grant program’s progress reporting form reflects the different statutorily authorized
activities that grantees perform, and collects uniform information on victims served,
demographics, and common activities that occur across grant programs. These
progress report forms provide OVW with comprehensive data regarding grantee
activities and are used for Congressional reporting, OVW’s outreach strategy, and other
performance-related data reporting.
OVW grantees are required to submit semi-annual or annual progress reports through
the Grants Management System (GMS). If selected for funding, the applicant will have
a special condition on their award requiring the submission of these progress reports.
For information on progress reporting and sample reporting forms, please visit the
VAWA Measuring Effectiveness Initiative website:
http://muskie.usm.maine.edu/vawamei/index.htm.

National Environmental Policy Act
All OVW awards are subject to the National Environmental Policy Act (NEPA) and other related
Federal laws, if applicable. 42 U.S.C. § 4321 et seq. DOJ has established procedures to
implement NEPA. See 28 CFR Part 61. The regulations state that "all federal agencies are
required to give appropriate consideration to the environmental effects of their proposed actions
in their decision-making and to prepare detailed environmental statements on . . . major federal
actions significantly affecting the quality of the human environment." 28 CFR section 61.2.
Under the regulations, DOJ, among other things, is required to "[c]onsider from the earliest
possible point in the process all relevant environmental documents in evaluating proposals for
Department action[.]" 28 CFR Section 61.6.
OVW has responsibility to ensure compliance with NEPA and 28 CFR Part 61, including
Appendix D (included in Part 61 - Office of Justice Assistance, Research, and Statistics
Procedures Relating to the Implementation of the National Environmental Policy Act). For many
projects that are funded by OVW, NEPA may have no applicability. However, if OVW funds will
be used, for example, to pay for renovation projects or new construction, programs involving the
use of chemicals, or any other activity, including research and technology development, that
may have an effect on the environment, at a minimum, the funding recipient must provide a full
description of proposed project activities to OVW. Prior to allowing a recipient to spend OVW
funds for such a project, OVW must make a finding that the project does not significantly affect
the human environment and that further environmental assessment is not necessary.

11

DOJ Information Technology Standards
As appropriate, all equipment and software developed under awards that result from this
solicitation must be compliant with DOJ information technology interface standards, including
the National Criminal Intelligence Sharing Plan at
https://it.ojp.gov/documents/National_Criminal_Intelligence_Sharing_Plan.pdf, the Global
Justice XML Data Model at http://it.ojp.gov/jxdm/, and the Law Enforcement Information Sharing
Plan. A list of additional standards can be found at the OJP Standards Clearinghouse at
http://it.ojp.gov/default.aspx?area=implementationAssistance&page=1017.
Non-Supplanting of State and Local Funds
Grantees must use federal funds to supplement existing funds for program activities and may
not replace (supplant) nonfederal funds that they have appropriated for the same purpose.
Potential supplanting will be the subject of monitoring and an audit. Violations can result in a
range of penalties, including suspension of current and future funds under this program,
suspension or debarment from federal grants, recoupment of monies provided under this grant,
and civil and/or criminal penalties.
Criminal Penalty for False Statements
False statements or claims made in connection with OVW grants may result in fines,
imprisonment, and debarment from participating in federal grants or contracts, and/or other
remedy available by law.
Reporting Fraud, Waste, Error, and Abuse
The Office of the Inspector General (OIG) conducts independent investigations, audits,
inspections, and special reviews of U.S. Department of Justice personnel and programs to
detect and deter waste, fraud, abuse, and misconduct, and to promote integrity, economy,
efficiency, and effectiveness in U.S. Department of Justice operations. Grantees should report
potential fraud, waste, abuse, or misconduct to the U.S. Department of Justice, Office of the
Inspector General (OIG) by contacting:
Office of the Inspector General
U.S. Department of Justice
Investigations Division
950 Pennsylvania Avenue, N.W.
Room 4706
Washington, DC 20530
Email: oig.hotline@usdoj.gov
Hotline: (contact information in English and Spanish): (800) 869-4499
Or Hotline fax: (202) 616-9881
Additional information is available from the DOJ OIG website at www.justice.gov/oig.

12

Compliance with the OVW Financial Grants Management Guide
The recipient agrees to comply with the financial and administrative requirements set forth in the
current edition of the OVW Financial Grants Management Guide which can be found at
http://www.ovw.usdoj.gov/docs/gfmd-financial-grants-management-guide.pdf.
Suspension or Termination of Funding
OVW may suspend funding in whole or in part, terminate funding, or impose other sanctions on
a recipient for the following reasons:


Failing to comply substantially with the requirements or statutory objectives of the
appropriate Act, program guidelines issued thereunder, or other provisions of federal
law.



Failing to make satisfactory progress toward the goals, objectives, or strategies set forth
in the application.



Failing to adhere to the requirements in the agreement, standard conditions, or special
conditions.



Proposing or implementing substantial plan changes to the extent that, if originally
submitted, the application would not have been selected for funding.



Failing to submit reports.



Filing a false certification in the application or other report or document.

Before imposing sanctions, OVW will provide reasonable notice to the recipient of its intent to
impose sanctions and will attempt to resolve the problem informally. Hearing and appeal
procedures will follow those in DOJ regulations in 28 CFR Part 18.
Non-Profit Organization Requirements
Any entity eligible for an OVW Program based on its status as a nonprofit organization must be
an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and
is exempt from taxation under section 501(a) of that Code. See 42 U.S.C. § 13925(b)(16)(B).
Any nonprofit organization that holds money in offshore accounts for the purpose of avoiding
paying the tax described in section 511(a) of the Internal Revenue Code is not eligible for an
OVW grant.
Disclosures Related to Executive Compensation
Any applicant to an OVW program that is a nonprofit organization that uses the Internal
Revenue Service’s three-step safe-harbor procedure for establishing a rebuttable presumption
that its executives’ compensation is reasonable, must provide the following with its application:
1) a brief description of the process used for determining the compensation of its officers,
directors, trustees, and key employees, including the independent persons involved in reviewing

13

and approving such compensation (in lieu of a description, an applicant may submit its written
compensation policy as long as the policy includes the relevant required information); 2) the
comparability data used in establishing executive compensation; and 3) contemporaneous
substantiation of the deliberation and decision regarding executive compensation. This third
element can usually be addressed by submitting minutes from board meetings where
compensation was considered and approved.
Government Performance and Results Act (GPRA)
The funding recipient agrees to collect data (on a quarterly, semi-annually, or annual basis, as
requested) appropriate for facilitating reporting requirements established by Public Law 103-62.
The funding recipient will ensure that valid and auditable source documentation is available to
support all data collected for each performance measure specified in the grant program
progress reports.
Rights in Intellectual Property
DOJ reserves certain rights with respect to data, patentable inventions, works subject to
copyright, and other intellectual property associated with an award of federal funds. See 28 CFR
§§ 66.34, 70.36, and 37 CFR Part 401.
Federal Funding Accountability and Transparency Act of 2006 (FFATA)
Applicants receiving an OVW award should be aware of the requirements of the Federal
Funding Accountability and Transparency Act of 2006 (FFATA), which calls for the
establishment of a single searchable website (www.USASpending.gov) that is accessible by the
public and includes the following information for each Federal award:








The name of the entity receiving the award;
The amount of the award;
Information on the award including the transaction type, funding agency, the North
American Industry Classification System code or Catalog of Federal Domestic
Assistance number (where applicable), program source, and an award title descriptive of
the purpose of each funding action;
The location of the entity receiving the award and primary location of performance under
the award, including the city, state, congressional district, and country;
A unique identifier of the entity receiving the award and of the parent entity of the
recipient, should the entity be owned by another entity; and
Any other relevant information specified by OMB.

DOJ awarding agencies will be responsible for collecting grantee information and providing it to
the public website, using data provided by grantees through the Grants Management System.
Additional information regarding these requirements will be provided when available. For more
information, visit the USASpending.gov website.
Applicants should note that all recipients of awards of $25,000 or more consistent with FFATA,
will be required to report award information on any first-tier subawards totaling $25,000 or more,
and, in certain cases, to report information on the names and total compensation of the five
most highly compensated executives of the recipient and first-tier subrecipients. If applicable,

14

the FFATA Subaward Reporting System (FSRS), accessible via the Internet at www.fsrs.gov, is
the reporting tool recipients will use to capture and report subaward information and any
executive compensation data required by FFATA. The subaward information entered in FSRS
will then be displayed on www.USASpending.gov associated with the prime award, furthering
federal spending transparency.
Each applicant entity must ensure that it has the necessary processes and systems in place to
comply with the applicable reporting requirements should it receive funding.
For additional information regarding the executive compensation and subaward reporting
requirements, please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.
Awards in Excess of $5,000,000 – Federal Taxes Certification Requirement
A prospective recipient of an award in excess of $5,000,000 may be required to submit a
detailed certification concerning filing of federal tax returns, criminal convictions under the
Internal Revenue Code, and unpaid federal tax assessments.
Active SAM Registration
Grant recipients (other than individuals) must maintain current registrations in the System for
Award Management (SAM) database. Recipients must review and update information at least
annually to satisfy this requirement. For additional information, please review the "System for
Award Management Requirements" at https://www.sam.gov/.

15

